Citation Nr: 0606968	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder, claimed as a nervous condition.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for pes planus.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to 
November 1979, including honorable service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not treated for or diagnosed as having a 
current psychiatric disorder.

3.  The veteran is not treated for or diagnosed as having a 
bilateral knee disability.

4.  The RO denied entitlement to service connection for pes 
planus in a March 1980 rating decision.  The veteran was 
notified of the decision and of his appellate rights, but did 
not appeal the denial.

5.  Evidence obtained since the March 1980 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for pes planus.




CONCLUSIONS OF LAW

1.  A psychiatric disability for which VA compensation 
benefits may be awarded does not exist.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A bilateral knee disability for which VA compensation 
benefits may be awarded does not exist.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Evidence received since the RO denied entitlement to 
service connection for pes planus is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  The rating decision of March 1980 is final and the claim 
of entitlement to service connection for pes planus is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2001 and November 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice prior 
to the AOJ decision here on appeal, in keeping with 
Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, requesting medical 
opinions as to the etiology of diagnosed disabilities, and by 
affording the veteran the opportunity to give testimony 
before an RO hearing officer and/or the Board even though he 
declined to do so.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Psychiatric Disorder

The veteran contends that he has a nervous disorder and/or 
post-traumatic stress disorder as a result of his service in 
the Republic of Vietnam.  He reported sleeping with weapons 
by his bed, being easily startled, and sometimes feeling like 
he was still in the military.  The veteran has not reported 
ever participating in mental health treatment for a 
psychiatric disorder.

The veteran's service medical records show that he was 
treated a number of times for chronic alcoholism and 
requested to see a psychiatrist in May 1974 because of his 
alcoholism, marital problems, and personality issues.  At 
discharge examination in November 1979, the veteran related 
having a history of delusions and excessive worry.  Upon 
psychological consultation, it was determined that the 
veteran did not have a mental disorder, but did experience 
situational stress and slight anxiety over his retirement.

There is no evidence of psychiatric complaints and/or 
treatment in the veteran's post-service treatment records.  
Upon VA examination in September 2005, the veteran described 
having witnessed people being killed in Vietnam and related 
his current state of being.  Following a complete examination 
and review of the claims folder, the examiner determined that 
the veteran did not meet criteria for either an Axis I 
diagnosis or an Axis II diagnosis.  It was noted that the 
veteran had some paranoid personality traits.

Given the evidence of record, the Board finds that there is 
no current psychiatric disability for which VA compensation 
benefits may be awarded.  The whole premise of the benefits 
system is to compensate individuals for loss of industrial 
capacity due to current disability.  Thus, absent medical 
evidence of an actual disability, benefits cannot be awarded.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied).   Consequently, service connection for post-
traumatic stress disorder, claimed as a nervous condition, is 
denied.

Bilateral Knee Disability

The veteran submitted a claim in November 2001, listing a 
right knee condition and a left knee condition as 
disabilities for which compensation was sought.  He did not 
identify any specific records to substantiate his claim.  

In the veteran's February 2003 notice of disagreement, he 
stated that his bilateral knee condition was "still a 
problem" and noted that he was treated for sciatic nerve 
damage that caused pain in the low back and legs.  In the 
veteran's June 2003 VA Form 9, his child advised VA that the 
veteran had a bilateral knee disability aggravated by his 
sciatic nerve.

Service records do not include any complaints or diagnosis of 
a knee disability.  Post-service treatment records show 
treatment for back pain and sciatic nerve damage, but do not 
include any reference to a diagnosed knee disability.  Upon 
VA examination in December 2005, the veteran denied having a 
knee disability and refused examination.  Not surprisingly, 
the examiner did not diagnose a disability.

Based on the evidence as outlined above, the Board finds that 
the veteran does not have a bilateral knee disability for 
which VA compensation benefits may be awarded.  Although 
there is some references in the medical evidence to leg pain 
due to sciatic nerve damage, the veteran does not have a 
diagnosed bilateral knee disability.  In fact, the veteran 
recently denied having a knee disability.  As such, service 
connection for a bilateral knee disability is denied.

Pes Planus

In March 1980, the RO denied service connection for pes 
planus, finding that there was no evidence that the pre-
existing disorder was aggravated by service.  The veteran was 
given notice of the rating decision, but did not appeal the 
denial of benefits.  Accordingly, the rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim for service 
connection for pes planus.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the veteran or otherwise associated with the claims folder 
since the last final decision in March 1980.  

At the time of the 1980 rating decision, the record included 
the veteran's service medical records that showed the veteran 
entering service in 1959 with 3rd degree pes planus, no 
treatment for complaints associated with pes planus 
throughout service, and a discharge examination in November 
1979 that included the notation that there was bilateral foot 
pain with prolonged standing.  The record also included the 
veteran's two February 1980 applications for compensation 
benefits, neither of which listed flat feet or pes planus as 
a problem.

Since the 1980 rating decision, the RO obtained treatment 
records dated from 1995 to 2002 that do not include 
complaints of foot pain and/or any other problems associated 
with pes planus.  Also, in September 2005, the veteran 
underwent VA examination and had no complaints of relevant 
foot pain, weakness, fatigability, problematic motion, edema, 
instability, or tenderness.  He was found to have a normal to 
mild pes planus foot type with the longitudinal arches 
preserved as well as normal gait and weight-bearing.  The 
examiner opined that there was no aggravation or progression 
of the pes planus identified in 1959 during service or as a 
consequence of treatment received therein.

In review of the evidence of record, the Board finds that the 
evidence obtained since 1980 is certainly new as it was not 
previously before agency decision-makers.  The evidence is 
not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim other 
than to corroborate the RO's original finding that there was 
no aggravation of the pre-existing pes planus.  The veteran's 
statements in support of his claim are not sufficient to 
establish that the disability found upon enlistment was 
aggravated by service because he does not have medical 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  

The new evidence shows that the veteran has not required 
medical treatment for pes planus for the twenty-five plus 
years since his discharge from service and that a medical 
professional who reviewed the claims folder and examined the 
veteran found no progression in pes planus due to military 
service.  Consequently, absent medical evidence showing that 
the veteran's pes planus increased in severity due to 
activities experienced during service, the Board cannot find 
that the evidence is material.  Thus, the claim is not 
reopened and remains denied.


ORDER

Service connection for post-traumatic stress disorder, 
claimed as a nervous condition, is denied.

Service connection for a bilateral knee disability is denied.

New and material evidence having not been submitted, service 
connection for pes planus remains denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


